 



Exhibit 10.1

 

 

 

ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION

and

ASTORIA FINANCIAL CORPORATION

DIRECTORS’ RETIREMENT PLAN

 

Effective January 1, 1990, as amended and restated effective April 1, 2006 and
further amended and restated effective January 1, 2009 and February 15, 2012

 

1.Directors eligible to participate (“Eligible Directors”) in this Directors’
Retirement Plan (the “Plan”) shall only be those who serve, or have served, on
or after January 1 1990, as directors on the Board of Directors of Astoria
Federal Savings and Loan Association (the “Association”) or the Board of
Directors of Astoria Financial Corporation (the “Company”) and are not and were
not, on or before the date they have separated from service with any and all
such Boards on which they have served (such date, for each director, the
“Separation from Service”), full-time employees of the Association or
institutions merged with the Association prior to the formation of the Company,
or of companies merged with or acquired by the Association or Company
thereafter.  Any Eligible Director who becomes a full-time employee of the
Association or the Company on or before the director’s Separation from Service
shall cease to be an Eligible Director, and shall no longer be able to
participate in this Plan. Eligible Directors shall not include any director who
first commenced service as a director on the Board of Directors of the
Association or the Company after March 1, 1999.

 

2.The mandatory retirement age for members of the Board of Directors of the
Association shall be as set forth in the Bylaws of the Association, as amended
from time to time, as in effect on January 1, 1990 or, if later, the date on
which the individual became an Eligible Director.

 

3.The mandatory retirement age for members of the Board of Directors of the
Company shall be as set forth in the Bylaws of the Company, as amended from time
to time, as in effect on January 1, 2004.

 

4.For purposes of determining benefits (the “Monthly Benefits”) under Paragraph
5 hereof the following definitions shall apply;

 

(a)Full Years of Service shall be the greater of years of service for the Board
of Directors of the Association or the Company.  Years of Service on the Board
of Directors of an Acquired Company shall be recognized as Years of Service with
the Association or the Company in the case of any Eligible Director who (i)
served on the Board of Directors of an Acquired Company immediately prior to its
acquisition by the Association or the Company and (ii)

 



 

 



 



became a member of the Board of Directors of the Association or the Company
immediately upon such acquisition.  In the event of a Change of Control (as
defined below), Years of Service shall be computed as if the Eligible Director's
service had continued through May 31st of the calendar year in which the
Eligible Director's current term would expire.

 

(b)Monthly Fee for any Eligible Director as of any date shall mean the aggregate
of the following: (i) one-twelfth of the annual retainer(s) rate in effect for
service as a director of the Boards of Directors of the Association and the
Company, (ii) one-twelfth of the annual retainer in effect for service as
chairman of a committee of the Boards of Directors of the Association and the
Company of which such Eligible Director is chairman; and (iii) one-twelfth of
the aggregate per-meeting fees (if any) actually paid to such Eligible Director
for attendance at meetings of the Board of Directors of the Association and the
Company and any committees thereof during the twelve consecutive calendar month
period ending with the month that includes the date in question.

 

(c)Acquired Company shall mean Fidelity New York, F.S.B., The Greater New York
Savings Bank, Long Island Bancorp, Inc, and The Long Island Savings Bank, FSB.

 

5.The Monthly Benefit to which an Eligible Director shall be entitled shall be
based upon the following vesting schedule:

 

Full Years

of

Service 

 

Monthly Benefit, calculated by multiplying

the percentage below by the Monthly Fee

Less than 10   0% 10   50% 11   55% 12   60% 13   65% 14   70% 15   75% 16   80%
17   85% 18   90% 19   95% 20 or more   100%

 

In the case of an Eligible Director who has received or is eligible to receive a
benefit under another director retirement plan for service as a director of an
Acquired Company, the Monthly Benefit payable under this Plan (when expressed as
a single life annuity) shall be

 



 

 

 

reduced by the monthly benefit paid or payable under such other plan (when
expressed as a single life annuity payable at the same time as the Monthly
Benefit is payable under this Plan). 

 

Except as provided below with respect to Monthly Benefits which become payable
following a Change of Control (as defined below), the Monthly Benefit shall be
paid as follows:

 

(a)Normal Retirement:  Monthly Benefits shall be paid monthly commencing on the
first day of the month following retirement upon reaching the later of the
mandatory retirement ages set forth in the Bylaws of the Company and the
Association as in effect on January 1, 2004 and January 1, 1990, respectively,
or, if later, the date on which the individual became an Eligible Director.

 

(b)Early Retirement:  Monthly Benefits shall be paid monthly commencing on the
later of the first day of the month following retirement or the first day of the
month following attainment of age 65. For purposes of the Plan and subject to
Paragraph 11, Early Retirement shall include all manner and means by which an
Eligible Director ceases to serve as a director of the Company and the
Association, excluding only normal retirement, removal for cause or, as provided
in Paragraph 8, death.

 

(c)Disability:  Monthly Benefits shall be paid monthly commencing on the first
day of the month following the date an Eligible Director ceases to serve on the
Boards of Directors of the Company and the Association as a result of such
Eligible Director’s disability, within the meaning of Paragraph 7 below.

 

6.The Plan is intended to be an unfunded plan and the Monthly Benefits will be
paid as due by the Association from its general assets.

 

7.In the event that an Eligible Director’s service on the Boards of Directors of
the Company and the Association ceases as a result of such Eligible Director’s
disability, the Board of Directors of the Association may waive or accelerate
the vesting of the Monthly Benefit that would otherwise be determined according
to the vesting schedule in  Paragraph 5 of the Plan for such Eligible Director
up to 100% of the Monthly Fee received by the Eligible Director..  Disability
for this purpose shall mean any medically determinable physical or mental
impairment which can be expected to result in death or to last for a continuous
period of at least twelve (12) months and as a result of which either: (a) the
Eligible Director is unable to engage in any substantial gainful activity or (b)
the Eligible Director has been receiving income replacement benefits for a
period of at least three (3) months under an accident and health plan covering
employees of the Eligible Director’s employer, as determined by the Board of
Directors of the Association in accordance with section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations thereunder.

 



 

 

 

8.All benefits payable to an Eligible Director pursuant to the Plan shall
terminate with the monthly payment made for the month that includes the date of
death of the Eligible Director, unless the Eligible Director elects that
benefits be paid in one of the following optional forms:

 

(a)a single lump sum payment

 

(b)fixed monthly installments for 120 months

 

(c)a joint and 100% survivor annuity

 

Where the Eligible Director has made such an election, benefit payments to a
Beneficiary shall be made in accordance with the form of payment elected, and,
if payments to the Eligible Director have not yet begun, shall commence as of
the first day of the month following the later of the date of the Eligible
Director’s termination of service on both the Boards of the Association and the
Company or the date when the Eligible Director would have attained age 65 if he
had survived to such date.  An election of an optional form of payment shall be
in writing in the form and manner determined by the Board of Directors of the
Association and must be made (i) within thirty (30) days of the date the
director first becomes an Eligible Director.  An Eligible Director who is also
entitled to a benefit under another plan for service as a director of The Long
Island Savings Bank, FSB or Long Island Bancorp, Inc. shall be deemed to have
elected fixed monthly installments for 120 months.  An Eligible Director who is
also entitled to a benefit under another plan for service as a director of The
Greater New York Savings Bank shall be deemed to have elected a joint and 100%
survivor annuity form of payment with his spouse as his contingent
annuitant.  The amount of any optional form of payment shall be determined by,
and on the basis of, reasonable interest rate and mortality assumptions
prescribed by an enrolled actuary selected by the Board of Directors of the
Association such that the actuarial present value of the payments made under the
optional form of payment are equivalent to the actuarial present value of the
payments that would be made in the form of a single life annuity.

 

Where an Eligible Director elects a form of payment with a guaranteed minimum
number of payments, the Eligible Director may designate a beneficiary or
beneficiaries for any payments remaining to be made at the time of his death by
filing a written notice with the Corporate Secretary prior to the Eligible
Director’s death, in such form and manner as the Corporate Secretary may
prescribe.  An Eligible Director who has designated a beneficiary or
beneficiaries may change or revoke such designation prior to the Eligible
Director’s death by means of a similar written instrument.  Where an Eligible
Director elects a joint and survivor annuity form of payment, the Eligible
Director may designate a contingent annuitant by filing a written notice with
the Corporate Secretary prior to the commencement of payments or the Eligible
Director’s death (whichever is earlier), in such form and manner as the
Corporate Secretary may prescribe.  An Eligible Director who has designated a
contingent annuitant may change or revoke such designation prior to the
commencement of payments or the Eligible Director’s death (whichever is earlier)
by means of a similar written instrument.  If no beneficiary shall have been
designated or if any such designation

 



 

 

 

shall be ineffective, or in the event that no designated beneficiary survives
the Eligible Director, payments due to a beneficiary shall be paid in a single
lump sum to the Eligible Director’s personal representative, or if no personal
representative is appointed within six (6) months after the Eligible Director’s
death or such longer period as the Board of Directors of the Association deems
reasonable in its discretion, to his surviving spouse, or if he has no surviving
spouse, to his then living descendants, per stirpes. If any Eligible Director
and any one or more of his designated beneficiary(ies) shall die in
circumstances that leave substantial doubt as to who shall have been the first
to die, the Eligible Director shall be deemed to have survived the deceased
Beneficiary(ies). The presence of substantial doubt for such purposes shall be
determined by the Board of Directors of the Association in its sole and absolute
discretion. If the Eligible Director's designated contingent annuitant does not
survive him, then no survivor benefit shall be paid under a joint and survivor
annuity form of payment.

 

In the event an Eligible Director dies prior to the commencement of his Monthly
Benefit without having elected an optional form of benefit that provides
payments to a beneficiary or contingent, a lump sum death benefit shall be
payable to such person's designated beneficiary and, if there is no designated
beneficiary, to such person's surviving spouse and, if there is no surviving
spouse, to such person's estate.  Such payment shall be made within thirty days
after the Eligible Director's death and shall be in an amount equal to the
accrued pension liability in respect of the Eligible Director calculated under
generally accepted accounting principles and recorded on the books of the
Company and/or the Association.

 

Notwithstanding anything in the Plan to the contrary, an Eligible Director may
alternatively elect, in writing prior to January 1, 2009, that all benefits
payable to him after December 31, 2008 under this Plan and all other plans under
which he is eligible to receive retirement benefits for services as an outside
director of the Association, the Company or their predecessors or successors,
other than The Greater New York Savings Bank Retirement Plan for Non-Employee
Directors, be paid in a single lump sum at the later of January 1, 2009 or the
benefit commencement date specified in such plans.  Such an election shall have
no effect on any rights of such Eligible Director to benefits or services under
The Greater New York Savings Bank Retirement Plan for Non-Employee Directors.

 





9.(a)A Change of Control means, with respect to an Eligible Director:  (a) a
change in ownership of the Eligible Director's Service Recipient; (b) a change
in effective control of the Eligible Director’s Service Recipient; or (c) a
change in the ownership of a substantial portion of the assets of the Eligible
Director's Service Recipient.  Service Recipient means with respect to an
Eligible Director on any date:  (i) the corporation for which the Eligible
Director is performing services on such date; (ii) all corporations that are
liable to the Eligible Director for the benefits due to him under the Plan, but
only if such benefits are due to the performance of service by the Eligible
Director to the corporation or there is a bona fide business purpose for such
corporation to be so liable, and no significant purposes of such liability is
the avoidance of Federal income tax; (iii) a corporation that is a majority

 



 

 

 







shareholder of a corporation described in section (i) or (ii) above; or (iv) any
corporation in a chain of corporations each of which is a majority shareholder
of another corporation in the chain, ending in a corporation described in
section (i) or (ii) above. The existence of a Change of Control shall be
determined by the compensation committee of the Board of Directors of the
Company (the “Committee”) in accordance with section 409A of the Code and the
regulations thereunder.

 





(b)In the event of a Change of Control, the Association shall pay:

 

(i)If the Eligible Director’s service as a director of the Company and the
Association is terminated on or before the second anniversary of the effective
date of the Change of Control and the Eligible Director so elects in writing
(either within thirty (30) days after the date the director first becomes an
Eligible Director, or, if later, prior to January 1, 2009), on the date thirty
(30) days following the later of such  termination of service, or such Change in
Control, to the Eligible Director a lump sum payment equal to the present value
of the Monthly Benefits to which such Eligible Director is then entitled under
the Plan, where such present value is determined using the mortality tables
prescribed under section 415(b)(2)(E)(v) of the Code and a discount rate,
compounded monthly, equal to the annualized rate of interest prescribed by the
Pension Benefit Guaranty Corporation for the valuation of immediate annuities
payable under terminating single-employer defined benefit plans (or, if no such
rate is prescribed, the rate prescribed under section 417(e)(3) of the Code) for
the month in which the Eligible Director’s termination of service as a director
occurs; or

 

(ii)In all other cases, to a grantor trust which meets the requirements of
Revenue Procedure 92-65 (as amended or superseded from time to time), the
trustee of which shall be a financial institution selected by the Association or
the Company with the approval of the Eligible Director (which approval shall not
be unreasonably withheld or delayed), pursuant to a trust agreement the terms of
which are approved by the Eligible Director (which approval shall not be
unreasonably withheld or delayed) (the “Rabbi Trust”) to be established for the
benefit of the Eligible Director at the time of the Change of Control, an amount
actuarially determined to be sufficient to pay to the Eligible Director, for the
purpose of paying to the Eligible Director the Monthly Benefit, or such other
optional form of benefit which the Eligible Director has otherwise elected under
Paragraph 8 of this Plan, provided pursuant to the Plan as such benefit would be
payable to the Eligible Director under the terms of the Plan but for the Change
of Control.

 



 

 

 

To the extent of any payment under Paragraph 9(b)(i), the Association shall have
no further liability with respect to the payment of benefits to the Eligible
Director under the Plan. The Association shall continue to be liable for the
payment of benefits under the Plan to the extent of any shortfall in the funds
held in trust for the payment of benefits pursuant to Paragraph 9(b)(ii). To the
extent that upon the conclusion of the payment from the trust of all benefits
due to an Eligible Director under the Plan there is an excess in the funds held
in trust for the benefit of the Eligible Director, such excess shall be returned
to the Association.

 

(c)The Association shall pay all taxes, trustee’s fees and other administrative
charges or expenses associated with the establishment or continuance of such
Rabbi Trust.

 









10.(a)Whenever appropriate in the Plan, words used in the singular may be read
in the plural, words in the plural may be read in the singular, and words
importing the masculine gender shall be deemed equally to refer to the feminine
or the neuter.

 

Any reference to a Paragraph shall be to a Paragraph of the Plan, unless
otherwise indicated.

 

(b)The right to receive a benefit under the Plan shall not be subject in any
manner to anticipation, alienation or assignment, nor shall rights be liable for
or subject to debts, contracts liabilities or torts. This Plan shall be binding
upon the Association and its successors and assigns, including any successor by
merger or consolidation or a statutory receiver or other person or firm or
corporation to which all or substantially all of the assets and business of the
Association may be sold or otherwise transferred.

 

(c)The Association shall indemnify, hold harmless and defend its Eligible
Directors against their reasonable costs, including legal fees, incurred by them
or arising out of any action, suit or proceeding in which they may be involved,
as a result of their efforts, in good faith, to defend or enforce terms of the
Plan.  Any payment or reimbursement to effect such indemnification shall be made
no later than the last day of the calendar year following the calendar year in
which the Eligible Director incurs the expense or, if later, within sixty (60)
days after the settlement or resolution that gives rise to the Eligible
Director’s right to reimbursement; provided, however, that the Eligible Director
shall have submitted to the Association documentation supporting such expenses
at such time and in such manner as the Association may reasonably require.

 

(d)A determination that any provision of the Plan is invalid or unenforceable
shall not effect the validity or enforceability of any other provision hereof.



 

 

 



 

(e)Failure to insist upon strict compliance with any terms, covenants or
conditions of the Plan shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of the Plan must be in writing, designated
as a waiver, and signed by the party against whom enforcement is sought. Any
waiver or relinquishment of any right or power hereunder at any one or more
times shall not be deemed a waiver or relinquishment of such right or power at
any other time or times.

 

(f)The Plan shall be construed, administered and enforced according to the laws
of the State of New York without giving effect to the conflict of laws
principles thereof, except to the extent that such laws are preempted by federal
law.  The federal and state courts having jurisdiction in Nassau, Suffolk and
New York Counties, New York shall have exclusive jurisdiction over any claim,
action, complaint or lawsuit brought under the terms of the Plan or in any way
relating to the rights or obligations of any person under, or the acts or
omissions of the Board of Directors of the Company and/or the Association or any
duly authorized person acting in their behalf in relation to, the Plan.  By
accepting participation in this Plan, the Eligible Director, for himself and any
other person claiming any rights under the Plan through him, agrees to submit
himself, and any such legal action described herein that he shall bring, to the
sole jurisdiction of such courts for the adjudication and resolution of such
disputes.  The filing of any action, suit or proceeding in any other
jurisdiction shall result in a forfeiture of all benefits due under the Plan to
or in respect of the person making such filing.    

(g)The Association shall have the right to retain a sufficient portion of any
payment made under the Plan to cover the amount required to be withheld pursuant
to any applicable federal, state and local tax law.

 

(h)Nothing in this Plan shall be held or construed to establish any deposit
account for any Eligible Director or any deposit liability on the part of the
Association. An Eligible Directors’ rights hereunder shall be equivalent to
those of a general unsecured creditor.

 

(i)The Plan may be amended or terminated at any time by resolution of the Board
of Directors of the Company and the Board of Directors of the Association.  If
the Plan is terminated, no further benefits shall be earned, but benefits earned
through the termination date will continue to be paid at the times and in the
manner provided under the Plan.

 

(j)The Plan shall be administered by the Committee.  The Committee shall have
the exclusive right to interpret the Plan and to decide any matters arising in
connection with the administration and operation of the Plan and to take all
other necessary and proper actions to fulfill its duties as administrator.  Any
action taken or omitted by the Committee with respect to the Plan, including any
decision, interpretation, claim denial or review on appeal, shall be conclusive
and binding on the Company, the Association

 



 

 

 





and Eligible Directors.

 



The Committee shall not be liable for any actions by it under the Plan, unless
due to its own negligence, willful misconduct or lack of good faith.  The
Committee shall be indemnified and held harmless by the Company and/or the
Association from and against all personal liability to which it may be subject
by reason of any act done or omitted to be done in its official capacity as
administrator in good faith in the administration of the Plan, including all
expenses reasonably incurred in its defense in the event the Company and/or the
Association fails to provide such defense upon the request of the
Committee.  The Committee is relieved of all responsibility in connection with
its duties hereunder to the fullest extent permitted by law, short of breach of
duty.

 

11.Notwithstanding anything herein contained to the contrary, any payments or
benefits provided to an Eligible Director pursuant to this Plan by the
Association are subject to and conditioned upon compliance with Section 18K of
the Federal Deposit Insurance Act, 12 U.S.C. Sec. 1825(k), and any regulations
promulgated thereunder.

 

12.The Plan is intended to be a non-qualified deferred compensation plan
described in section 409A of the Code.  The Plan shall be operated, administered
and construed to give effect to such intent.  In addition, the Plan shall be
subject to amendment, with or without advance notice to Eligible Directors and
other interested parties, and on a prospective or retroactive basis, including
but not limited to amendment in a manner that adversely affects the rights of
Eligible Directors and other interested parties, to the extent necessary to
effect such compliance.  Notwithstanding anything in the Plan to the contrary,
no payment shall be made prior to, and shall, if necessary, be deferred to and
paid on the later of the Eligible Director's separation from service (within the
meaning of Treasury Regulation section 1.409A-1(h)) and, if the Eligible
Director is a specified employee (within the meaning of Treasury Regulation
Section 1.409A-1(i)) on the date of his or her separation from service, the
first day of the seventh month following the Eligible Director's separation from
service.  Each amount payable under this plan that is required to be deferred,
shall be deposited on the date on which, but for such deferral, the Company or
the Association would have paid such amount to the Eligible Director, in a Rabbi
Trust and payments made shall include earnings on the investments made with the
assets of the Rabbi Trust attributable to the deferred amount, which investments
shall consist of short-term investment grade fixed income securities or units of
interest in mutual funds or other pooled investment vehicles designed to invest
primarily in such securities.



 

 

 



 

Notwithstanding anything in the Plan to the contrary, benefit accruals under
this Plan shall be frozen as of April 30, 2012. No person who is not accruing a
benefit under the Plan on April 30, 2012 shall begin accruing, or accrue
additional benefits, after such date. The Monthly benefit of each person who is
accruing benefits under the Plan as of such date shall be calculated using
Monthly Fees determined on the basis of one-twelfth annual retainer rates in
effect at April30, 2012 and one-twelfth of the board and committee meeting fees
actually paid for the 12-month period ending April 30, 2012 and his Full Years
of Service as of April 30, 2012 (rounded up or down to the nearest whole year).
Reductions for benefits payable under other director retirement plans for
service to an Acquired Company shall continue to apply.

 

Dated: March 6, 2012 Astoria Federal Savings and Loan Association         By:/s/
Alan P. Eggleston

Name:Alan P. Eggleston

Title:Senior Executive Vice President , Secretary and Chief Risk Officer

 

 

Dated: March 6, 2012 Astoria Financial Corporation         By:/s/ Alan P.
Eggleston

Name:Alan P. Eggleston

Title:Senior Executive Vice President , Secretary and Chief Risk Officer

 



 

